FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AURELIANO HILARIO-AMBROSIO,                      No. 07-70743

               Petitioner,                       Agency No. A098-382-881

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Aureliano Hilario-Ambrosio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his request for administrative

closure. We dismiss in part and deny in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s denial of Hilario-Ambrosio’s

request for administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d
1114, 1117-20 (9th Cir. 2009).

      In his opening brief, Hilario-Ambrosio fails to address, and therefore has

waived any challenge to, the BIA’s determination that the IJ did not err in denying

his request for a continuance. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                   07-70743